DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-42 have been presented for examination.
Claims 25 and 33 have been canceled.
Claims 39-42 are withdrawn from consideration.
Claims 21-24, 26-32, and 34-38 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2022 has been entered.

Response to Arguments
Applicant’s arguments/amendments, filed 02/16/2022, have been fully considered but they are not persuasive. 
Regarding the rejection of the claim sunder 35 U.S.C. 103, Applicant argues on pg. 14 paragraph 2 that Sharma is silent as to  “modifying the first patient-specific three dimensional model to determine a second patient-specific three-dimensional geometric model.” Examiner respectfully disagrees and asserts that Sharma teaches the limitation. Sharma recites “The above described anatomical modeling tasks can be performed automatically or can be user-driven, thereby allowing the user (clinician) to interactively make changes to the anatomical models to analyze the effects of such changes on the subsequent computation of FFR” ([0020]) where making changes to the anatomical models corresponds to the broadest reasonable interpretation of modifying the first patient-specific three dimensional model to determine a second patient specific three-dimensional geometric model. The changes to the model are further detailed in Sharma [0051] (“Since the FFR values are computed in near real-time using the reduced-order simulation model, a clinician can provide feedback to observe the effects of various changes, such as variability due to changes in the segmentation result, variability due to changes in the seed point for centerline extraction and missing centerlines, variability due to changes in locations of branch terminations and the effect on the boundary conditions, variability due to side vessel branch elimination, and variability due to overall image quality”). The iterative feedback of the clinician simulating the model, observing the results, and changing to the model to observer the effects of various changes corresponds to the broadest reasonable interpretation of “modifying the first patient-specific three-dimensional geometric model to determine a second patient-specific three-dimensional geometric model based on the mapping of the value of the quantity of interest of the patient at the rest physiological state to the value of the quantity of interest of the patient at the simulated hyperemic physiological state.”
Regarding the dependent claims, Applicant argues they are allowable at least for depending from their respective independent claims. Examiner respectfully disagrees at least for the reasons above.
	The rejection under 35 U.S.C. 103 is maintained.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21-24, 26-32, and 34-38 is/are rejected under 35 U.S.C. 103 as being obvious over Sharma et al. (US 20130246034), hereinafter Sharma’034, in view of Asher et al. (US 20140288440), hereinafter Asher.
Regarding claim 21, Sharma’034 teaches a method for determining a quantity of interest of a patient ([0015] “The present invention relates to a method and system for non-invasive functional assessment of coronary artery stenosis using medical image data and blood flow simulations.”), comprising:
receiving, by at least one processor ([0053] “The above-described methods for non-invasive assessment of coronary artery stenosis may be implemented on a computer using well-known computer processors, memory units, storage devices, computer software, and other components. A high-level block diagram of such a computer is illustrated in FIG. 7.”), patient-specific image data of the patient at a rest physiological state ([0016] “As illustrates in FIG. 1, the framework includes an image acquisition stage 102 … In the image acquisition stage 102, medical image data, such as coronary computed tomography (CT), of a patient is acquired… The image acquisition stage 102, anatomical modeling stage 104, blood flow simulation stage 106, and FFR computation stage 108 are described in greater detail while referring to the method of FIG. 2.” And [0017] “Referring to FIG. 2, at step 202, medical image data and non-invasive clinical measurements of a patient is received. Medical image data from one or multiple imaging modalities can be received.”), wherein the rest physiological state is a state of rest of the patient during imaging ([0019] “In an exemplary embodiment, the medical image data is acquired at rest-state and the measurements of the coronary arteries are extracted from the image data acquired at rest-state.”);
determining, based on the patient-specific image data, a patient-specific three-dimensional geometric model ([0016] “In the anatomical modeling stage 104, image segmentation and centerline extraction algorithms are used to generate patient-specific anatomical models of the patient's coronary arteries.” And [0019] “A geometric surface model is then generated for the segmented coronary arteries… A detailed 3D model of each stenosis is also extracted using similar algorithms, which includes the quantification of the proximal vessel diameter and area, distal vessel diameter and area, minimal lumen diameter and area, and length of stenosis. FIG. 3 illustrates exemplary results for generating a patient-specific anatomical model of the coronary vessel tree.”);
determining, by the at least one processor, a value of a quantity of interest of the patient at the rest physiological state based on the patient-specific image data, the quantity of interest representing a medical characteristic of the patient ([0016] “In the blood flow simulation stage 106, computational fluid dynamics are used to simulate blood flow through the coronary arteries. In one embodiment, a reduced-order circulation model can be used for patient-specific blood-flow simulations in the vessel tree coupled with a separate model of each stenosis, and the underlying boundary conditions.” And [0019] “At step 204, measurements of the coronary arteries are extracted from the medical image data of the patient. In an exemplary embodiment, the medical image data is acquired at rest-state and the measurements of the coronary arteries are extracted from the image data acquired at rest-state.” And [0033] “As illustrates in FIG. 5, at step 502, mean arterial pressure (MAP) is estimated based on the patient's heart rate, systolic blood pressure, diastolic blood pressure.”);
extracting, by the at least one processor, features from the patient-specific image data ([0019] “At step 204, measurements of the coronary arteries are extracted from the medical image data of the patient.”), wherein the extracted features are used to determine the quantity of interest to be determined for the patient at a simulated hyperemic physiological state ([0016] “Patient-specific boundary conditions are calculated using patient-specific modeling of maximal hyperemia conditions and the auto-regulation mechanism.” And [0030] “The coronary hyperemic state is modeled through a corresponding decrease in the microvascular resistances, as caused by the administration of intracoronary adenosine (it has been shown that the epicardial, i.e. large arteries are not influenced by the vasodilator) and leads to a three to five-fold increase of normal coronary flow in healthy vessels.” And [0031] “To determine the resistance values at hyperemia, first, the rest resistances can be estimated and then the effect of the administration of a vasodilation drug can be estimated and the hyperemia resistances can be estimated.” And [0032] “in the first stage, the mean arterial pressure (MAP) and the coronary microvascular resistance at each outlet of the patient-specific vessel tree during a simulated rest-state are estimated, and in the second stage, the microvascular resistances at hyperemia are estimated.” And [0035] “At step 506, the total resting coronary flow is estimated based on the resting perfusion q.sub.rest and the mass of the patient's left ventricle (LV). The mass of the left ventricle is estimated based on quantities derived from segmentation of the medical image data.” And [0041] “The second stage of estimating the patient-specific coronary bed boundary conditions calculates hyperemic-state microvascular resistances. The input to the second stage is represented by the rest microvascular resistances calculated using Equations (5)-(17), as described in the method of FIG. 5. The coronary hyperemic state can be modeled by decreasing the microvascular resistances”);
mapping, by the at least one processor, the value of the quantity of interest of the patient at the rest physiological state to a value of the quantity of interest of the patient at the simulated hyperemic physiological state using the extracted features ([0016] “In the FFR computation stage 108, FFR is calculated for each stenosis based on the simulated pressures resulting from the blood flow simulation.” And [0021] “Returning to FIG. 2, at step 206, a patient-specific blood flow simulation is performed using boundary conditions calculated based on non-invasive patient-specific clinical measurements. The hemodynamic quantities of interest for coronary circulation, such as FFR, are based on average values of flow or pressure over the cardiac cycle.” And [0047] “Returning to FIG. 2, at step 208, FFR is calculated for each stenosis based on the blood flow simulations. Once the time-varying pressure and flow rates are computed from the patient-specific reduced-order simulations at maximal vasodilation, the FFR value is determined.” And [0048] “As shown in FIG. 6, at 602, the effect of the adrenosine on the terminal resting-state microvascular resistances is estimated, resulting in the terminal hyperemia microvascular resistances. At 604, the reduce order simulation is performed using the heart model, coronary vessel geometry, estimates resistances at hyperemia, and the stenosis model. The simulation simulates the hyperemic blood flow and hyperemic pressure. At 606, FFR is calculated as a ratio of the simulated mean hyperemic pressure distal to the stenosis (P.sub.d) and the mean hyperemic aortic pressure (P.sub.a) over a cardiac cycle.”) 
modeling a relationship between the quantity of interest of a patient at the rest physiological state and the quantity of interest of a patient at a hyperemic physiological state ([0031] “To determine the resistance values at hyperemia, first, the rest resistances can be estimated and then the effect of the administration of a vasodilation drug can be estimated and the hyperemia resistances can be estimated.” And [0048] “As shown in FIG. 6, at 602, the effect of the adrenosine on the terminal resting-state microvascular resistances is estimated, resulting in the terminal hyperemia microvascular resistances.” Examiner notes that the estimation corresponds to the relationship.);
modify the patient-specific three-dimensional geometric model to determine a second patient-specific three-dimensional geometric model based on the mapping of the value of the quantity of interest of the patient at the rest physiological state to the value of the quantity of interest of the patient at the simulated hyperemic physiological state ([0016] “The patient-specific anatomical models can be adjusted based on feedback from a clinician 110 … The clinician 110 can provide feedback regarding the blood flow simulations, for example to change various parameters of the circulation model or to change the level of modeling of the circulation model.” And [0019] “A detailed 3D model of each stenosis is also extracted using similar algorithms, which includes the quantification of the proximal vessel diameter and area, distal vessel diameter and area, minimal lumen diameter and area, and length of stenosis.” And [0020] “The above described anatomical modeling tasks can be performed automatically or can be user-driven, thereby allowing the user (clinician) to interactively make changes to the anatomical models to analyze the effects of such changes on the subsequent computation of FFR.” And [0025] “Additionally, in an alternative implementation, a full-order 3D model of each stenosis may be coupled with the rest of the vessel tree to simulate the pressure drop across the stenosis. In this case, the patient-specific 3D geometric model of the stenosis extracted from the medical image data (e.g., CTA data) is used in conjunction with quantitative coronary angiography (QCA)-like measures to personalize the stenosis model for the individual patient.” And [0051] “Since the FFR values are computed in near real-time using the reduced-order simulation model, a clinician can provide feedback to observe the effects of various changes, such as variability due to changes in the segmentation result, variability due to changes in the seed point for centerline extraction and missing centerlines, variability due to changes in locations of branch terminations and the effect on the boundary conditions, variability due to side vessel branch elimination, and variability due to overall image quality” also see response to arguments section above which addresses how the teachings of Sharma correspond to the broadest reasonable interpretation of the claim).
Sharma’034 does not appear to explicitly disclose a set of patients, however it would be obvious to one of ordinary skill in the art to try repeating the disclosed on more than one patient in order for a clinician to perform a non-invasive assessment for a plurality of patients and reduce risks associated with more invasive techniques ([0003]). The modeled relationship disclosed by Sharma’034 can be repeated for multiple patients and therefore reads on the broadest reasonable interpretation of modeling, a relationship between the quantity of interest of a set of patients at the first rest physiological state and the quantity of interest of the set of patients at the second hyperemic physiological state.
Sharm’034 does not appear to explicitly disclose a trained machine learning function trained based on prior patient-specific data.
However, Asher teaches a trained machine learning function trained based on prior patient-specific data ([0064] “In a first step, classifiers are trained on a set of training capnogram data for which patients’ physiological states are known. A physiological state may correspond to any abnormal or normal physiological condition. For example, a physiological state may be related to cardiorespiratory condition, such as congestive heart failure, asthma, bronchiolitis, cystic fibrosis, bronchopulmonary dysplasia, chronic obstructive pulmonary disease, or normal.” And [0066] “FIG. 2 is an illustrative block diagram of a classification system 200 for determining a physiological state associated with a capnogram. The system 200 includes a training stage 202, a testing stage 204, and an application stage 206. Inputs to the system 200 include training input data to train a set of classifiers, testing input data to test the set of trained classifiers, and data recorded from a patient. The system 200 uses the trained and tested classifiers and the patient data to provide a predicted physiological state of the patient.” And [0067] “The training stage 202 receives a set of training input data and provides a set of trained classifiers to the testing stage 204. The set of training input data includes a set of training capnogram data recorded from a first group of patients and a set of the patients’ physiological states.” And [0071] “The training capnogram data may be recorded from a first group of patients and the physiological states of the first group of patients may be known”).
Sharma’034 and Asher are analogous art because they are from the same field of endeavor of modeling methods based on physiological states.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the estimation method and equations modeling a relationship disclosed by Sharma’034 with a trained machine learned function disclosed by Asher.
 One of ordinary skill in the art would have been motivated to make this modification in order to provide an improvement in diagnostics by providing an objective test through quantitative assessment (Asher [0061]).

Regarding claim 22, the references teach the method as recited in claim 21. Sharma’034 further teaches wherein mapping the value of the quantity of interest of the patient at the first rest physiological state to the value of the quantity of interest of the patient at the second hyperemic physiological state further comprises:
mapping, by the at least one processor, the value of the quantity of interest of the patient at the rest physiological state to the value of the quantity of interest of the patient at the simulated hyperemic physiological state without using data of the patient at the simulated hyperemic physiological state ([0005] “In one embodiment of the present invention, patient-specific anatomical measurements of the coronary arteries are extracted from medical image data of a patient acquired during rest state. Patient-specific rest state boundary conditions of a model of coronary circulation representing the coronary arteries are calculated based on the patient-specific anatomical measurements and non-invasive clinical measurements of the patient at rest. Patient-specific hyperemic boundary conditions of the model of coronary circulation are calculated based on the rest boundary conditions and a model for simulated hyperemia. Hyperemic blood flow and pressure across at least one stenosis region of at least one coronary artery are simulated using the model of coronary circulation and the patient-specific hyperemic boundary conditions. Fractional flow reserve (FFR) of the at least one stenosis region is calculated based on the simulated hyperemic blood flow and pressure.”).

Regarding claim 23, the references teach the method as recited in claim 21. Sharma’034 further teaches wherein the quantity of interest of the patient at the rest physiological state is a same quantity of interest as the quantity of interest of the patient at the simulated hyperemic physiological state ([0031] “To determine the resistance values at hyperemia, first, the rest resistances can be estimated and then the effect of the administration of a vasodilation drug can be estimated and the hyperemia resistances can be estimated.” And [0048] “As shown in FIG. 6, at 602, the effect of the adrenosine on the terminal resting-state microvascular resistances is estimated, resulting in the terminal hyperemia microvascular resistances.” Examiner notes that a quantity of interest could be a resistance value at both a rest state and a hyperemic state. ).

Regarding claim 24, the references teach the method as recited in claim 21. Sharma’034 further teaches wherein the quantity of interest of the patient at the rest physiological state is different from the quantity of interest of the patient at the simulated hyperemic physiological state ([0048] “As shown in FIG. 6, at 602, the effect of the adrenosine on the terminal resting-state microvascular resistances is estimated, resulting in the terminal hyperemia microvascular resistances. At 604, the reduce order simulation is performed using the heart model, coronary vessel geometry, estimates resistances at hyperemia, and the stenosis model. The simulation simulates the hyperemic blood flow and hyperemic pressure. At 606, FFR is calculated as a ratio of the simulated mean hyperemic pressure distal to the stenosis (P.sub.d) and the mean hyperemic aortic pressure (P.sub.a) over a cardiac cycle.” Examiner notes that the resistance of a resting state could correspond to a quantity of interest at the first rest physiological state, while the FFR could correspond to a quantity of interest at the second hyperemic physiological state.).

Regarding claim 26, the references teach the method as recited in claim 21. Sharma further teaches quantities of interest at the rest physiological state ([0005] “patient-specific anatomical measurements of the coronary arteries are extracted from medical image data of a patient acquired during rest state. Patient-specific rest state boundary conditions of a model of coronary circulation representing the coronary arteries are calculated based on the patient-specific anatomical measurements and non-invasive clinical measurements of the patient at rest.”) and corresponding quantities of interest at the simulated hyperemic physiological state ([0006] “Patient-specific anatomical measurements of the coronary arteries from medical image data of a patient acquired during hyperemia state. Patient-specific hyperemic boundary conditions of a model of coronary circulation representing the coronary arteries are calculated based on the patient-specific anatomical measurements and non-invasive clinical measurements of the patient at hyperemia.” And [0049] “Accordingly, in an alternative embodiment of the present invention, the medical image data can be acquired at hyperemia, and the hyperemia boundary conditions detected directly based on the image data and non-invasive non-imaging measures (e.g., heart rate, systolic blood pressure, and diastolic blood pressure) acquired at hyperemia.”).
Sharma’034 does not appear to explicitly disclose wherein the trained machine learning function is based on training data comprising quantities of interest of the prior set of patients at the first rest physiological state and corresponding quantities of interest of the prior set of patients at the second hyperemic physiological state.
However, Asher further teaches wherein the trained machine learning function is trained using the prior patient-specific image data comprising quantities of interest of the set of prior patients at the first rest physiological state and corresponding quantities of interest of the set of prior patients at the second physiological state ([0064] “In a first step, classifiers are trained on a set of training capnogram data for which patients’ physiological states are known. A physiological state may correspond to any abnormal or normal physiological condition. For example, a physiological state may be related to cardiorespiratory condition, such as congestive heart failure, asthma, bronchiolitis, cystic fibrosis, bronchopulmonary dysplasia, chronic obstructive pulmonary disease, or normal.” And [0066] “FIG. 2 is an illustrative block diagram of a classification system 200 for determining a physiological state associated with a capnogram. The system 200 includes a training stage 202, a testing stage 204, and an application stage 206. Inputs to the system 200 include training input data to train a set of classifiers, testing input data to test the set of trained classifiers, and data recorded from a patient. The system 200 uses the trained and tested classifiers and the patient data to provide a predicted physiological state of the patient.” And [0067] “The training stage 202 receives a set of training input data and provides a set of trained classifiers to the testing stage 204. The set of training input data includes a set of training capnogram data recorded from a first group of patients and a set of the patients’ physiological states.” And [0071] “The training capnogram data may be recorded from a first group of patients and the physiological states of the first group of patients may be known”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the data disclosed by Sharma’034 to modify the estimation method and equations modeling a relationship disclosed by Sharma’034 with a trained machine learned function trained by a set of patients disclosed by Asher.
 One of ordinary skill in the art would have been motivated to make this modification in order to provide an improvement in diagnostics by providing an objective test through quantitative assessment (Asher [0061]).

Regarding claim 27, the references teach the method as recited in claim 21. Sharma’034 further teaches wherein determining the value of the quantity of interest of the patient at the first rest physiological state comprises: determining, by the at least one processor, the value of the quantity of interest of the patient at the rest physiological state based on a patient-specific simulation of blood flow performed using boundary conditions corresponding to the rest physiological state determined based on the patient-specific image data of the patient ([0005] “Patient-specific rest state boundary conditions of a model of coronary circulation representing the coronary arteries are calculated based on the patient-specific anatomical measurements and non-invasive clinical measurements of the patient at rest.” And [0016] “In the blood flow simulation stage 106, computational fluid dynamics are used to simulate blood flow through the coronary arteries. In one embodiment, a reduced-order circulation model can be used for patient-specific blood-flow simulations in the vessel tree coupled with a separate model of each stenosis, and the underlying boundary conditions.” And [0021] “Returning to FIG. 2, at step 206, a patient-specific blood flow simulation is performed using boundary conditions calculated based on non-invasive patient-specific clinical measurements.” And [0025] “to compute the physiological pressure drop across the stenosis, both during rest state and at maximal hyperemia.” And [0032] “According to an advantageous embodiment of the present invention, the calculation of patient-specific boundary conditions for the coronary bed is implemented in two stages: in the first stage, the mean arterial pressure (MAP) and the coronary microvascular resistance at each outlet of the patient-specific vessel tree during a simulated rest-state are estimated” And [0033] “FIG. 5 illustrates a method for estimating rest-state microvascular resistance according to an embodiment of the present invention. As illustrates in FIG. 5, at step 502, mean arterial pressure (MAP) is estimated based on the patient's heart rate, systolic blood pressure, diastolic blood pressure.”).

Regarding claim 28, the references teach the method as recited in claim 21. Sharma’034 further teaches wherein extracting features from the patient-specific image data comprises: processing, by the at least one processor, the patient-specific image data of the patient to determine measurements of the patient ([0005] “patient-specific anatomical measurements of the coronary arteries are extracted from medical image data of a patient acquired during rest state.” And [0016] “In the anatomical modeling stage 104, image segmentation and centerline extraction algorithms are used to generate patient-specific anatomical models of the patient's coronary arteries.”).

Regarding claim 29, the references teach an apparatus for determining a quantity of interest of a patient, the apparatus executing a method comprising: at least one memory device having processor-readable instructions stored therein; and at least one central processing unit including at least one processor configured to access the memory device and execute the processor-readable instructions, which when executed by the processor configures the processor to perform a plurality of functions, including functions for: receiving patient-specific image data of the patient at a first rest physiological state, wherein the rest physiological state is a state of rest of the patient during imaging; determining, based on the patient-specific image data, a patient-specific three-dimensional geometric model; determining a value of a quantity of interest of the patient at the first rest physiological state based on the patient-specific image data, the quantity of interest representing a medical characteristic of the patient; extracting features from the patient-specific image data, wherein the extracted features are based on the quantity of interest to be determined for the patient at a simulated hyperemic physiological state; and mapping the value of the quantity of interest of the patient at the rest physiological state to a value of the quantity of interest of the patient at the simulated hyperemic physiological state using the extracted features by applying a trained machine learning function, wherein the trained machine learning function is trained based on prior patient-specific image data, the training comprising modeling, by the trained machine learning function, a relationship between the quantity of interest of a set of prior patients at the rest physiological state and the quantity of interest of the set of prior patients at a hyperemic physiological state; and modifying the first patient-specific three-dimensional geometric model to determine a second patient-specific three-dimensional geometric model based on the mapping of the value of the quantity of interest of the patient at the rest physiological state to the value of the quantity of interest of the patient at the simulated hyperemic physiological state (see rejection claim 21).

Regarding claim 30, the references teach the apparatus as recited in claim 29, wherein mapping the value of the quantity of interest of the patient further comprises: mapping the value of the quantity of interest of the patient at the rest physiological state to the value of the quantity of interest of the patient at the simulated hyperemic physiological state without using data of the patient at the simulated hyperemic physiological state (see rejection claim 22).

Regarding claim 31, the references teach the apparatus as recited in claim 29, wherein the quantity of interest of the patient at the rest physiological state is a same quantity of interest as the quantity of interest of the patient at the simulated hyperemic physiological state (see rejection claim 23).

Regarding claim 32, the references teach the apparatus as recited in claim 29, wherein the quantity of interest of the patient at the rest physiological state is different from the quantity of interest of the patient at the simulated hyperemic physiological state (see rejection claim 24). 

Regarding claim 34, the references teach the apparatus as recited in claim 29, wherein the trained machine learning function is trained using the prior patient specific image data comprising quantities of interest of the set of prior patients at the rest physiological state and corresponding quantities of interest of the set of prior patients at the simulated hyperemic physiological state (see rejection claim 26).

Regarding claim 35, the references teach a non-transitory computer readable medium storing computer program instructions for determining a quantity of interest of a patient, the computer program instructions when executed by a processor cause the processor to perform operations comprising: receiving patient-specific image data of the patient at a rest physiological state, wherein the first rest physiological state is a state of rest of the patient during imaging; determining, based on the patient-specific image data, a patient-specific three-dimensional geometric model; determining a value of a quantity of interest of the patient at the first rest physiological state based on the patient-specific image data, the quantity of interest representing a medical characteristic of the patient; extracting features from the patient-specific image data, wherein the extracted features are used to determine the quantity of interest to be determined for the patient at a simulated hyperemic physiological state; mapping the value of the quantity of interest of the patient at the rest physiological state to a value of the quantity of interest of the patient at the simulated hyperemic physiological state using the extracted features by applying a trained machine learning, wherein the trained machine learning function is trained based on prior patient-specific image data, the training comprising modeling, by the trained machine learning function, a relationship between the quantity of interest of a set of prior patients at the rest physiological state and the quantity of interest of the set of prior patients at the simulated hyperemic physiological state; and modifying the first patient-specific three-dimensional geometric model to determine a second patient-specific three-dimensional geometric model based on the mapping of the value of the quantity of interest of the patient at the rest physiological state to the value of the quantity of interest of the patient at the simulated hyperemic physiological state (see rejection claim 21).

Regarding claim 36, the references teach the non-transitory computer readable medium as recited in claim 35, wherein mapping the value of the quantity of interest of the patient at the rest physiological state to the value of the quantity of interest of the patient at the simulated hyperemic physiological state further comprises: mapping the value of the quantity of interest of the patient at the rest physiological state to the value of the quantity of interest of the patient at the simulated hyperemic physiological state without using data of the patient at the simulated hyperemic physiological state (see rejection claim 22).

Regarding claim 37, the references teach the non-transitory computer readable medium as recited in claim 35, wherein determining the value of the quantity of interest of the patient at the rest physiological state comprises: determining the value of the quantity of interest of the patient at the rest physiological state based on a patient-specific computational fluid dynamics simulation of blood flow performed using boundary conditions corresponding to the rest physiological state determined based on the patient-specific image data of the patient (see rejection claim 27).

Regarding claim 38, the references teach the non-transitory computer readable medium as recited in claim 35 wherein extracting features from the patient-specific image data comprises: processing the patient-specific image data of the patient to determine measurements of the patient (see rejection claim 28).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ERIC JENSEN whose telephone number is (571)270-1666.  The examiner can normally be reached on Monday-Thursday 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.J./Examiner, Art Unit 2147                                                                                                                                                                                                        /BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147